DETAILED ACTION
	Response to Amendment
 The amendment filed on 10/07/2021 has been entered and considered by Examiner. Claims 1, 2, 4-7, 9-12, 14, 15, and 19 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Moeglein et al.  (US Pub. 20150094089 A1).

	For claims 1, Zavoli disclose a method for determining a geographical location and orientation of a vehicle travelling through a road network (fig. 1, 3, 5, 7, 9; [0044], “the vehicle position determination logic receives input from each of the sensors, and other components, to calculate an accurate position (and bearing if desired) for the vehicle, relative to the coordinate system of the digital map”), the method comprising: 
obtaining, from one or more cameras associated with the vehicle travelling through the road network, a sequence of images reflecting an environment of the road network on which the vehicle is travelling ([0016], “In some embodiments, a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle”), 
([0050], “The navigation system can also estimate a current heading, and hence define the position and heading of the scene that is built up by the sensor”), 
wherein one or more of the camera locations are different [0082]; 
generating, using at least some of the obtained images and the associated camera locations (fig. 1-10; [0048], “The sensed scene is then compared with a corresponding map­specified 2D or 3D scene or sequence of scenes, as retrieved from the map database”), 
a local map representation representing an area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0015], “an embodiment uses object characterization, a system is provided which (a) extracts raw object data from the sensor­gathered or raw data; (b) extracts characteristics from those raw objects”),
comparing the generated local map representation with a section of a reference map (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”), 
the reference map section covering the area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0056], “If the system knows the type of sensor(s) in the vehicle, the location of the sensor on the vehicle (for example its height above ground, and its orientation with respect to center front and level of the vehicle), and the location and orientation estimates of the vehicle, then it can compute a scene of the objects contained in the map that serves to replicate the scene captured by the sensor in the vehicle. The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes"; claim 2, "estimating the vehicle's position and orientation together with an estimate of the accuracy of that positional estimate; and retrieving from the map database object data for any objects that fall within the accuracy estimate centered on the estimated object position”); and 
determining, based on the comparison, the geographical location and orientation of the vehicle within the road network ([0084], “If there is one, then accept this as the sensor-matched object. Pass its coordinates, characteristics and attribution along to the application requesting such information for example to update/refine the vehicle's position and orientation”).
But Zavoli doesn’t explicitly teach the generating including aggregating two or more of the obtained images together to form the local map representation; 
	However, Moeglein discloses the generating including aggregating two or more of the obtained images together to form the local map representation [0154, 0191];
Since, all are analogous arts addressing image information use in a imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zavoli, as modified by Moeglein, to ensure image data collected can be sorted and stitch together to form location indicators, thus, assisting and empowering the user to be more aware of the surroundings. 

For claim 15, Zavoli disclose a system comprising one or more processors and a memory, one or more processors being arranged to: 
obtain, from one or more cameras associated with the vehicle travelling through the road network ([0016], “In some embodiments, a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle”), 
([0016], “In some embodiments, a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle”), 
wherein each of the images has an associated camera location at which the image was recorded ([0050], “The navigation system can also estimate a current heading, and hence define the position and heading of the scene that is built up by the sensor”); 
generate, using at least some of the obtained images and the associated camera locations (fig. 1-10; [0048], “The sensed scene is then compared with a corresponding map­specified 2D or 3D scene or sequence of scenes, as retrieved from the map database”), 
a local map representation representing an area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0015], “an embodiment uses object characterization, a system is provided which (a) extracts raw object data from the sensor­gathered or raw data; (b) extracts characteristics from those raw objects”),
compare the generated local map representation with a section of a reference map extracted from a map repository (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”), 
the reference map section covering the area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0056], “If the system knows the type of sensor(s) in the vehicle, the location of the sensor on the vehicle (for example its height above ground, and its orientation with respect to center front and level of the vehicle), and the location and orientation estimates of the vehicle, then it can compute a scene of the objects contained in the map that serves to replicate the scene captured by the sensor in the vehicle. The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes"; claim 2, "estimating the vehicle's position and orientation together with an estimate of the accuracy of that positional estimate; and retrieving from the map database object data for any objects that fall within the accuracy estimate centered on the estimated object position”); and; 
determine, based on the comparison, the geographical location and orientation of the vehicle within the road network ([0084], “If there is one, then accept this as the sensor-matched object. Pass its coordinates, characteristics and attribution along to the application requesting such information for example to update/refine the vehicle's position and orientation”).
But Zavoli doesn’t explicitly teach the generating including aggregating two or more of the obtained images together to form the local map representation; 
	However, Moeglein discloses the generating including aggregating two or more of the obtained images together to form the local map representation [0154, 0191];
Since, all are analogous arts addressing image information use in a imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zavoli, as modified by Moeglein, to ensure image data collected can be sorted and stitch together to form location indicators, thus, assisting and empowering the user to be more aware of the surroundings. 

Claim 19 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Zavoli, as modified by Moeglein. Zavoli further disclose a non-transitory computer readable medium comprising instructions which, when executed by a computing device comprising one or more processors, cause the computing device to perform a 

	For claim 4, Zavoli disclose determining a relative camera location for the at least some of the images used to generate the local map representation relative to a reference image (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”), optionally wherein the reference image is the first image in the sequence of images (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Moeglein et al.  (US Pub. 20150094089 A1) in further view of Goto et al.  (US Pub. 20160282127 A1).

For claim 2, Zavoli, as modified by Moeglein, discloses all limitation this claim depends on.
But Zavoli, as modified by Moeglein, doesn’t explicitly teach the following limitation taught by Goto.
Goto discloses identifying, based on the comparison, one or more errors in the reference map section ([0016], “According to a third aspect of the invention, an information processing device is configured including: a difference registration unit that associates (A) difference information indicating a difference between (a) at least one of surrounding environment information generated from external environment information indicating an environment of surroundings of a moving object. .. and (b) map data, the difference information being generated according ... an identification result for a travelling position of the moving object on the map data identified from the external environment information and the map data, with (BJ position information indicating at least one of a position of the moving object or the travelling position, and stores the associated information in a difference database; and an update information setting unit that, for each item of the position information, sets information indicating whether or not the map data, which is associated with the item of position information, is to be updated, based on the difference information associated with the position information stored in the difference database”); and 
providing, when one or more errors are identified, the local map representation, or data indicative of the local map representation, to a remote server for updating the reference map section and/or generating a new reference map section (fig. 1, server (14); [0055], “The server 14 receives error information transmitted from the on-board device 12, and updates a map database according to the error information”).
Since, all are analogous arts addressing image information use in a imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zavoli, as modified by Moeglein, and Goto to ensure image data correction can be utilized to improve image quality. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Moeglein et al.  (US Pub. 20150094089 A1) in further view of Kluckner et al.  (US Pub. 20180174311 A1).

For claim 5, Zavoli, as modified by Moeglein, disclose all limitation this claim depends on.
But Zavoli, as modified by Moeglein, doesn’t explicitly teach the following limitation taught by Kluckner.
Kluckner discloses performing a pixel wise semantic segmentation on the images, wherein the result of the pixel wise semantic segmentation is that for each of the images each pixel is allocated an object class or object class vector indicating a probability of each object class for that pixel [0011, 0027].
Since, all are analogous arts addressing image information use in a imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zavoli, as modified by Moeglein, and Kluckner to ensure 3D image construction data to improve image processing. 

Claims 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Moeglein et al.  (US Pub. 20150094089 A1) in further view of Shashua et al.  (US Pub. 20170010108 A1).
For claim 6, Zavoli disclose all limitation this claim depends on.
But Zavoli, as modified by Moeglein, doesn’t explicitly teach the following limitation taught by Shashua.
Shashua dislcoses processing at least some of the images to detect one or more landmark objects, and generating a landmark observation for inclusion into the local map representation using the detected one or more landmark objects [0493], ("The vehicles may communicate with a 
Since, all are analogous arts addressing image information use in an imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zavoli, as modified by Moeglein, and Shashua to ensure landmark recognition can be utilized to improve image processing speed. 

For claim 11, Zavoli, as modified by Moeglein, disclose all limitation this claim depends on.
But Zavoli, as modified by Moeglein, doesn’t explicitly teach the following limitation taught by Shashua.
Shashua discloses processing at least some of the images to detect one or more lane marking objects, and generating a lane marking observation for inclusion into the local map representation using the detected one or more lane marking objects ([0493], "The vehicles may communicate with a central server (e.g., server 1230) that maintains an up- to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.). The total amount of data that may be communicated between the central server and vehicles per length of road is small, both in the mapping and localization phases".) See motivation to combine the references from the above. 

For claim 14, Zavoli, as modified by Moeglein, disclose all limitation this claim depends on.
But Zavoli, as modified by Moeglein, doesn’t explicitly teach the following limitation taught by Shashua.
Shashua discloses processing the plurality of images to generate an image of the area of the road network within which the vehicle is travelling for inclusion into the local map representation, wherein the image of the area of the road network is determined by projecting a plurality of different images into a three-dimensional coordinate frame using visual odometry D5, ([0570], "When the GPS signal is weak, the location and distance between landmarks may be based primarily on odometry (e.g., based on images and/or inertial sensors and speedometer)". See motivation to combine the references from the above.


Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Moeglein et al.  (US Pub. 20150094089 A1) in further view of Applicant’s Admitted Prior Art (AAPA), Peyraud ET AL: "Collaborative Methods for Real­Ti me Localization in Urban Centers", herein AAPA.


But Zavoli, as modified by Moeglein, doesn’t explicitly teach the following limitation taught by AAPA.
AAPA discloses processing at least some of the images to detect one or more landmark objects within the images, wherein the landmark objects represent landmarks in the environment of the road network (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database); 
determining, for each landmark object detected in each image of the sequence of images, and using the associated camera locations of the images, a set of transformations for mapping the detected landmark object from the image in which it was detected into one or more adjacent images of the sequence of images (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database); 
generating, for each landmark object detected in each image of the sequence of images, a representation of the landmark object in a three- dimensional coordinate space (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database); 
determining a set of three-dimensional representations generated from different images that correspond to the same landmark in the environment (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database); and 
generating, from the determined set of three dimensional representations, data indicative of the landmark in the environment represented by the set of three dimensional representations
(abstract, fig. 6, 4.1 Building the georeferenced visual landmark database). 
Since, all are analogous arts addressing image information use in an imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to 

	For claim 9, AAPA discloses the data indicative of the landmark includes information indicative of a position and orientation of the landmark in the environment (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database). See motivation to combine the references from the above.

For claim 10, AAPA discloses fusing the three-dimensional representations in each set to determine a two- dimensional contour of the landmark and/or to generate a reconstruction of the landmark in the coordinate space (fig. 3, "Visual landmark map (top view, vehicle poses in black, visual landmarks in blue). Left side: after partial bundle adjustment (only the angles are optimized), right side: full bundle adjustment (six degrees of freedom for each pose). On the right building fa9ades are more clearly defined, indicating a more accurate 3D reconstruction”).
See motivation to combine the references from the above.
Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Moeglein has been used for new ground of rejections. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642